unemaréb

 

 

 

AO 898 (07/16) Subpoena to l’roduce Documents, lnt`ormalion, or Ohjects in a Criminal Case F l L E D
UNITED STATES DISTRICT COURT
for the
mmdl|§astern D_istrict ofVirginia 9 liga " 5 p iii 0 §§
United States of America ) `§l§ US iitle»£f`t'rii'i` L` Ll_gji'l'
v. ) E"-;XAHDR|A, Vii§§§i?ll'h
Bijan Rafiekian ) case No. 1:18-CR~457 (AJT)

) ,
Defe)m'am ) §

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
OBJECTS IN A CRIMINAL CASE

TO$ Kristen Verderame

 

(Name of person 10 whom this subpoena is directed)

YOU ARE COMMANDED to produce at the time, date, and place set forth below the following books, papers,
documents, data, or other objects:

Documents described in Attachment A

 

Pla¢e= Nlark Ma¢DOuga|l Daf€ and Time¢ 03/30/2019 10:00 am
1333 New Hampshire Avenue, NW
vvashington, Dc 20036

 

 

 

Certain provisions of Fed. R. Crim. P. 17 are attached, including Rule l7(c)(2), relating to your ability to tile a
motion to quash or modify the subpoena; Rule l7(d) and (e), Which govern service of subpoenas; and Rule l7(g),
relating to your duty to respond to this subpoena and the potential consequences of not doing so...

(S L)

Date: /7

 

 

 

The name, address, e-mail, and telephone number of the attorney representing (name ofparry)v
Bijan Rafiekian , who requests this subpoena, are:

Mark J. NlacDouga||, Akin Gump Strauss Hauer & Fe|d, LLP; 1333 New Hampshire Avenue, N.W., Washington, D.C.
20036; mmacdouga|l@akingump.com; 202-887-4000

Notice to those who use this form to request a subpoena
Before requesting and serving a subpoena pursuant to Fed. R. Crim. P. l7(c), the party seeking the subpoena is advised to
consult the rules of practice of the court in which the criminal proceeding is pending to determine whether any local rules
or orders establish requirements in connection with the issuance of such a subpoena If no local rules or orders govern
practice under Rule 17(0), counsel should ask the assignedjudge whether the court regulates practice under Rule l7(c) to
]) require prior judicial approval for the issuance of the subpoena, either on notice or ex parte; 2) speciiy where the
documents must be returned (e.g., to the court clerk, the chambers of the assigned judge, or counsel’s office); and 3)
require that counsel who receives produced documents provide them to opposing counsel absent a disclosure obligation
under Fed. R. Crim. P. 16.

Please note that Rule l7(c) (attached) provides that a subpoena for the production of celtain information about a victim
may not be issued unless first approved by separate court order.

AO 898 (07/1(3) Subpoena to l’roduce Documents, lnformation, or Objecls in a Criminal Case (Page 2)

 

case NO_ 1;1a-cR-457 (AJT)

PROOF OF SERVICE

'l`his subpoena for ()mme of individual and rizle. ifany)

 

was received by me on (dme)

El l served the subpoena by delivering a copy to the named person as follows:

 

 

on (dale) ; Of

 

ij I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents_. l have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of

My fees are $ for travel and $ for services, for a total of $ 0,00

l declare under penalty of perjury that this information is true.

Date:

 

Serve)' 's signature

 

Primed name and title

 

Server 's address

Additional information regarding attempted service, etc.:

AO 898 (07/16) Suhpoena to l’roduce Documents, lnt`ormation, or Objects in a Criminal Case (Page 3)

Federal Rule of Criminal Procedure 17 (c), (d), (e), and (g) (Effective 12/1/08)

(c) Producing Documents and Ohjects. '~-

(l) ln Gencral. A subpoena may order the witness to produce any books, papers, documents data, or other objects the subpoena
designates The court may direct the witness to produce the designated items in court before trial or before they are to be offered in _
evidence Wlten the items arrive, the court may permit the parties and their attorneys to inspect all or part of them.

(2) Qunshing or Modifying the Subpocna. On motion made promptly, the court may quash or modify the subpoena if compliance
would be unreasonable or oppressivc.

(3) Suhpoena for Personal or Confidential Information Ahout a Victim. Atter a complaint, indictment, or information is filed, a
subpoena requiring the production of personal or confidential information about a victim may be served ou a third party only by court
order. Before entering the order and unless there are exceptional circumstancesl the court must require giving notice to the victim so that
the victim can move to quash or modify the subpoena cr otherwise object.

(d) Service. A marshal, a deputy marsltal, or any nonparty who is at least 18 years old may serve a subpoena The server must deliver a copy
of the subpoena to the witness and must tender to the witness one day’s witness-attendance fee and the legal mileage allowance The server
need not tender the attendance fee or mileage allowance when the United States, a federal officer, or a federal agency has requested the

subpoena

(c) Placc of Servicc.

(l) In the United States. A subpoena requiring a witness to attend a hearing or trial may be served at any place within the United
States.

(2) in a Foreign Country. If the witness is in a foreign country, 28 U.S.C. § 1783 governs thc subpoena's scrvice.

(g) Contempt. The court (other than a magistratejudge) may hold in contempt a witness who, without adequate excuse, disobeys a subpoena
issued by a federal court in that district. A magistrate judge may hold in contempt a witness who, without adequate excuse, disobeys a
subpoena issued by that magistrate judge as provided in 28 U.S.C. § 636(e).

ATTACHMENT A

l. The board of directors’ resolution, meeting minutes, or unanimous written consent
authorizing the dissolution of FIG on March 25, 2018, as attested in the certificate of dissolution
filed by Michael T. Flynn.

2. Any board of directors’ resolution, meeting minutes, or unanimous written
consent that resulted in the election of l\/Iichael Flynn (and any other person) to serve as an
officer, director, or both of FIG

3. The shareholders’ resolution, meeting minutes, or unanimous written consent of
the shareholders of FIG affirming dissolution of the corporation as attested in the certification of
dissolution filed by Mr. Flynn.

4. Any and all engagement letters executed on behalf of FIG with your law firm.

5. Any board resolution, consent, or other writing that authorizes or otherwise
permits the waiver by FIG of the corporate attorney-client privilege or attorney work product
doctrine on behalf of the corporation by your law firm.

6. Any board resolution, consent, or other writing that authorizes or otherwise
permits your law firm to inform Robert N. Kelley--or any other lawyer Who provided legal
advice to FIG - of the purported waiver of the attorney-client privilege or attorney work product
doctrine by FIG. -

7. Any documents or correspondence detailing the identity of the lawyer or lawyers
who prepared and filed the corporate dissolution certificate that Was signed by Mr. Flynn on
March 25, 2018, and filed with the Delaware Secretary of State on April 10, 2018.

8. Covington’s FIG client file, including, but not limited to, notes, memoranda,
timesheets, billing records, and other documents associated With the FARA filing on behalf of the

company.

AO 893 (07/l6) Subpoena 10 l’roduce Documenls, lnl`c)rmation, or Objects in a Crimina| Case MHEM®
UNITED STATES DisTRICT CoURT

for the
Eastern District oi`Virginia

United States of America
V

Bijan Ranekian case No. 1118-CR-457 (AJT)

 

 

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
OBJECTS IN A CRIMINAL CASE

TOI Kristen Verderame

 

(Name of person 10 whom Ihr's subpoena is directeaj

YOU ARE COMMANDED to produce at the time, date, and place set forth below the following books, papers,
documents, data, or other objects:

Documents described in Attachment A

 

Place: Mark MacDouga|| Date and Time: 03/30/2019 10:00 am
1333 New Hampshire Avenue, NW
Washington, DC 20036

 

 

 

Certain provisions of Fed. R. Crim. P. 17 are attached, including Rule 17 (c)(2), relating to your ability to tile a
motion to quash or modify the subpoena; Rule l7(d) and (e), Which govern service of subpoenas; and Rule l7(g),
relating to your duty to respond to this subpoena and the potential consequences of not doing~sor_.,%

(S L) ____ `_'/ ‘::‘-- ---- ' '.:'V , " (/`/_/
Date: DH -“'
CLERK F_CO_U 71 ‘-; ’ " _

      
 

Sig)zarirr:e of(`,`ilerk vor§Deyr)n,t‘i Clif'k ';`

 

The name, address, e-mail, and telephone number of the attorney representing (na:ne ofparg))' _ - ,.- ' ,
Bijan Rafiekian , Who requests this subpoena, are:

 

N|ark J. N|acDougall, Akin Gump Strauss Hauer & Fe|d, LLP; 1333 New Hampshire Avenue, N.W., Washington, D.C.
20036; mmacdouga||@akingump.com; 202~887-4000

Notice to those who use this form to request a subpoena
Before requesting and serving a subpoena pursuant to Fed. R. Crim. P. 17(c), the party seeking the subpoena is advised to
consult the rules of practice of the court in which the criminal proceeding is pending to determine whether any local rules
or orders establish requirements in connection with the issuance of such a subpoena lf no local rules or orders govern
practice under Rule l7(c), counsel should ask the assignedjudge whether the court regulates practice under Rule l7(c) to
l) require prior judicial approval for the issuance of the subpoena, either on notice or ex parte; 2) specify where the
documents must be returned (e.g., to the court clerk, the chambers of the assigned judge, or counsel’s oftice); and 3)
require that counsel who receives produced documents provide them to opposing counsel absent a disclosure obligation
under Fed. R. Crim. P. 16.

Please note that Rule l7(c) (attached) provides that a subpoena for the production of certain information about a victim
may not be issued unless first approved by separate court order.

ATTACHMENT A

l. The board of directors’ resolution, meeting minutes, or unanimous written consent
authorizing the dissolution of FlG on March 25, 2018, as attested in the certificate of dissolution
filed by l`vlichael T. Flynn.

2. Any board of directors’ resolution, meeting minutes, or unanimous written
consent that resulted in the election of Michael Flynn (and any other person) to serve as an
officer_. director, or both of FlG.

3. The shareholders’ resolution, meeting minutes, or unanimous written consenth
the shareholders of FIG affirming dissolution of the corporation as attested in the certification of`
dissolution filed by Mr. Flynn.

4. Any and all engagement letters executed on behalf of` FIG with your law firm.

5. Any board resolution, consent, or other writing that authorizes or otherwise
permits the waiver by FlG of the corporate attorney~client privilege or attorney work product
doctrine on behalf of the corporation by your law firm.

6. Any board resolution, consent, or other writing that authorizes or otherwise
permits your law firm to inform Robert N. Kelley_or any other lawyer who provided legal
advice to FIG - of the purported waiver of the attorney-client privilege or attorney work product
doctrine by 'FIG. -

7. Any documents or correspondence detailing the identity of the lawyer or lawyers
who prepared and filed the corporate dissolution certificate that was signed by Mr. Flynn on
March 25, 2018, and filed With the Delaware Secretary of State on April lO, 2018.

8. Covingtonfs FIG client file, including, but not limited to, notes, memoranda,
timesheets, billing records, and other documents associated with the FARA filing on behalf of`the

company.

AO 89B (07/16) Subpoena to l"roducc Documents, lnformation, or Objecls in a Crinn`na| Case (l’age 2)

Case NO_ 1.18-CR-457 (AJT)

PROOF OF SERVICE

ThiS SlepO€na fOl' ()mme of individual and ti!Ie, )fany)

 

was received by me on (dme)

ij I served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) ; or

 

EI l returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, l have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0_00

l declare under penalty of perjury that this information is true.

Date:

 

Server 's signature

 

Prr'nted name and title

 

Server '.r address

Additional information regarding attempted service, etc.:

AO S9B (07/|6) Subpoena to l’roduce Documcnts, lnformation, or Objects in a Criminal Case (Page 3)

Federal Rule of Criminal Procedure 17 (c), (d), (e), and (g) (Effective 12/1/08)
(c) Producing Documents and Ohjccts.

(l) In General. A subpoena may order the witness to produce any books, papers, documents data, or other objects the subpoena
designates. 'l`he court may direct the witness to produce the designated items in court before trial or before they are to be offered in
evidence. When the items arrive, thc court may permit the parties and their attorneys to inspect all or part ol`them.

(2) Quashing or Modifying the Subpoena. On motion made promptly, the court may quash or modify the subpoena if compliance
would be unreasonable or oppressive.

(3) Subpoena for Personal or Coniidential Information About a Victim. Aiicr a complaiut, indictincnt, or information is filed, a
subpoena requiring the production of` personal or confidential information about a victim may be served on a third party only by court
order. Before entering the order and unless there are exceptional circumstances, the court must require giving notice to the victim so that
the victim can move to quash or modify the subpoena or otherwise object.

(d) Scrvice. A marshal, a deputy marshal, or any nonparty who is at least 18 years old may serve a subpoena. The server must deliver a copy
of the subpoena to the witness and must tender to the witness one day’s witness-attendance fee and the legal mileage allowance The server
need not tender the attendance fee or mileage allowance when the United States, a federal officer, or a federal agency has requested the

subpoena
(c) Placc of Scrvice.

(1) In the United States. A subpoena requiring a witness to attend a hearing or trial may be served at any place within the United
States.

(2) In a Foreign Country. It` the witness is in a foreign country, 28 U.S.C. § 1783 governs the subpoena's service.

(g) Con tempt. The court (other than a magistrate judge) may hold in contempt a witness who, without adequate excuse, disobeys a subpoena
issued by a federal court in that district. A magistrate judge may hold in contempt a witness who, without adequate excuse, disobeys a
subpoena issued by that magistratejudge as provided in 28 U.S.C. § 636(e).

